DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings filed on 03/22/2021 are accepted by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by International Patent Publication No. Wo 2013/048709 to Ahiakpor.
With regard to claims 1, 8, and 16, Ahiakpor discloses a method comprising: 
obtaining, at a client device, a first content item and metadata associated with the first content item, the metadata indicating that the first content item is a candidate for processing as a receipt (Fig. 1-2, paragraphs 1, 29, 33, and 34, The message manager module 112 may manage the messages 114 in a variety of ways. For example, the message manager module 112 may expose functionality that may be used to classify messages 114 into respective categories. The categories may then be leveraged to improve user interaction with the messages 114 by the client device 104. The user, for instance, may receive work emails and personal emails in an account. The user may also receive emails that are sent periodically from a sender that may have varying degrees of interest to the user, such as newsletters, offers for sale, and so on.  Consequently, a center portion includes messages that are accessible through the inbox, which is below a menu of selectable items that includes "new," "delete," "junk," "categories," "mark as," and "move to". The messages "Green Bay" and "GB Fans" are illustrated as being selected through use of holding. The user interface may include a variety of different categories, such as newsletter, transactions, alerts, social notifications, travel, finance (e.g., confirmations and receipts), and so on. Examiner notes that sender name/source/email can be considered as “the metadata”. Examiner notes that a finance category can be considered as “a receipt category”); 
presenting, by the client device, a user interface including a list area presenting a list of obtained content items including the first content item, the user interface including a user- operable control element placed within the list area, the user-operable control element indicating that the first content item is a candidate for processing as a receipt (Fig. 2-3, paragraphs 29, 30, 34-36, and 38, The user interface may include a variety of different categories, such as newsletter, transactions, alerts, social notifications, travel, finance (e.g., confirmations and receipts), and so on. [0030] Conventionally, a user was forced to select a particular message and then manually specify a category in which the message was to be categorized. The messages "Green Bay" and "GB Fans" are illustrated as being selected through use of holding. The messages may be selected in a variety of ways, such as through use of a cursor control device (e.g., through two clicks while holding a control key), a tap gesture, and so on. In this example, each of the messages was sent by a different sender that originated the message, respectively. A user may then select an option to categorize the messages, such as by selecting a "category" item from the menu above. Selection of this item causes output of a menu 202 (e.g., as a pop-up) having a listing of categories in which the selected messages may be classified. In the illustrated implementation, each category has a corresponding check box that is selectable by a user, e.g., using a cursor control device, gesture, voice command, and so on. Thus, a user may select one or more categories, in which, to classify the selected messages from the menu 202. The menu 202 also includes an option to "apply" the categorization to the selection messages as well as an option to "apply all from" the corresponding senders. Selection of the "apply all from" option may be used to classify additional messages from the sender in a variety of ways. For example, selection of the option may be used to classify each of the messages in a current folder that is displayed in the user interface 200 (e.g., the inbox in this example), may be used to classify each of the messages from the sender in the user account that is accessed via the user interface 200, and so on. Further, another option may be output to classify subsequent messages that are received in the future by the user account, an example of which is shown in the following figure.  This menu 302 includes text to confirm that messages from the senders are to be classified to the respective categories selected before. The menu 302 also includes an option to "do this for future messages, too". Selection of this option may cause the message manager module 112 to create a rule to be applied to future messages from the senders. Examiner notes that it’s obvious that user can create a category rule by checking the corresponding check box, such as finance, to indicate the email messages from the specific sender “metadata” is a candidate to be classified into the specific category, such as, finance/receipt category); 
detecting, by the client device, operation of the user-operable control element to indicate that the first content item should be processed as a receipt (Fig. 2-3, paragraph 36,  The menu 202 also includes an option to "apply" the categorization to the selection messages as well as an option to "apply all from" the corresponding senders. Selection of the "apply all from" option may be used to classify additional messages from the sender in a variety of ways. For example, selection of the option may be used to classify each of the messages in a current folder that is displayed in the user interface 200 (e.g., the inbox in this example), may be used to classify each of the messages from the sender in the user account that is accessed via the user interface 200, and so on. Further, another option may be output to classify subsequent messages that are received in the future by the user account, an example of which is shown in the following figure); and 
in response to detecting the operation of the user-operable control element, sending, by the client device, an instruction to store a representation of the first content item to a content management system as a receipt (Fig. 2-3, Responsive to receipt of an indication that the option is selected for a specified sender and specified category, messages are categorized in the user account for the specified sender in the specified category (block 404). The message manager module 112, for instance, may categorize the messages according to the selections made in the previous example. This categorization may include moving the messages to a corresponding folder, enabling functionality that is specified to the category to be applied to those messages (e.g., to unsubscribe to a newsletter), and so on. Thus, in this example the categorization may be performed for messages that currently reside in a user's account. Examiner notes that a corresponding holder, such as a finance/receipts” folder can be considered as “a receipt folder that stores a representation of the first content item to a content management system as a receipt”).  
With regard to claims 2, 10, and 17, Ahiakpor discloses in response to detecting, by the client device, operation of the user-operable control element: presenting, by the client device, a further prompt to establish a rule to process future content items that satisfy a triggering condition as receipts; and in response to a user input indicating that the rule should be established, sending, by the client device, a further instruction to the content management system to establish the rule (Fig. 2-3, paragraphs 29-30, and 34-39, This menu 302 includes text to confirm that messages from the senders are to be classified to the respective categories selected before. The menu 302 also includes an option to "do this for future messages, too". Selection of this option may cause the message manager module 112 to create a rule to be applied to future messages from the senders.  A user may also specify to perform this for subsequent messages received in the user's account through selection of "do this for future messages, too" option in the menu 302.).  
With regard to claims 3, 11, and 18, Ahiakpor discloses the triggering condition is specified in metadata added to the first content item (Fig. 2-3, paragraphs 29-30, and 38, This menu 302 includes text to confirm that messages from the senders are to be classified to the respective categories selected before. The menu 302 also includes an option to "do this for future messages, too". Selection of this option may cause the message manager module 112 to create a rule to be applied to future messages from the senders.).  
With regard to claim 4, Ahiakpor discloses the triggering condition is based on a user identifier associated with the first content item (fig. 2-3, paragraph 34, the messages "Green Bay" and "GB Fans" are illustrated as being selected through use of holding. The messages may be selected in a variety of ways, such as through use of a cursor control device (e.g., through two clicks while holding a control key), a tap gesture, and so on. In this example, each of the messages was sent by a different sender that originated the message, respectively. Examiner notes that the sender name/email can be considered as “a user identifier associated with the first content item”).  
With regard to claims 5 and 13, Ahiakpor discloses the instruction to store the representation of the first content item to the content management system comprises a further instruction to move moving the first content item to a receipts collection within an account associated with a user of the client device (Fig. 3-4, paragraph 43-44, Responsive to receipt of an indication that the option is selected for a specified sender and specified category, messages are categorized in the user account for the specified sender in the specified category (block 404). The message manager module 112, for instance, may categorize the messages according to the selections made in the previous example. This categorization may include moving the messages to a corresponding folder, enabling functionality that is specified to the category to be applied to those messages (e.g., to unsubscribe to a newsletter), and so on. ).  
With regard to claims 6, 14, and 19, Ahiakpor discloses obtaining the first content item and the metadata comprises: receiving the first content item as an electronic message from a messaging service (paragraphs 1 and 27, A user may then access the user account of the service provider 102 to gain access to the message 114, such as by using the communication module 108 of the client device 104. A variety of different messages 114 may be managed by the service provider 102, such as emails, SMS, MMS, instant messages, and other messages capable of being communicated electronically via the network 106 as described in the communication techniques section below).  
With regard to claims 7, 15, and 20, Ahiakpor discloses uploading, by the client device, the first content item to the content management system (Fig. 1 and 4, paragraphs 43-44, Responsive to receipt of an indication that the option is selected for a specified sender and specified category, messages are categorized in the user account for the specified sender in the specified category (block 404). One or more inputs are received to create a rule, for a user account, that specifies a category in which to place messages associated from a specified sender (block 502). The user, for instance, may select an option to "do this for future messages, too" as shown in the menu 302 of FIG. 3).  
With regard to claim 9, Ahiakpor discloses the user-operable control element is positioned substantially adjacent to a graphical representation of the first content item within a content item list area of the graphical user interface (fig. 2-3, paragraphs 33-40, corresponding check boxes).  
With regard to claim 12, Ahiakpor discloses the user-operable control element is placed adjacent to a graphical representation of the first content item within a content item list area of the graphical user interface and wherein the further prompt is presented as a pop-up dialog box (fig. 2-3, paragraphs 33-40, Selection of this item causes output of a menu 202 (e.g., as a pop-up) having a listing of categories in which the selected messages may be classified).

Conclusion
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL J YU whose telephone number is (571)270-3312.  The examiner can normally be reached on 11AM - 7PM (M-F).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687